FORM 6-K/A U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 datedMay 16, 2011 Commission File Number 1-15148 BRF–BRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrant’s Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS FILLING WITH CVM DOES NOT IMPLY ANY ASSESMENT ABOUT THE COMPANY, BEING ITS MANAGEMENTS RESPONSIBLE FOR THE ACCURACY OF THE INFORMATION PRESENTED. 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 4 – NIRE 01.02 - HEAD OFFICE ADDRESS 1 - Full Address (Street, Number and Complement) 475, Jorge Tzachel Street 2 - District Fazenda 3 - Zip Code 88301-600 4 - City Itajaí 5 – State SC 6 - DDD (Long distance) 047 7 - Telephone 3249-4533 8 - Telephone 3249-4207 9 - Telephone 3249-4222 10 – Telex 11- DDD (Long distance) 047 12 - Fax 3249-4462 13 - Fax 3249-4221 14 - Fax 3249-4211 15 - E-MAIL acoes@brasilfoods.com 01.03 - INVESTOR RELATIONS DIRECTOR (Address for correspondence with the company) 1 - Name Leopoldo Viriato Saboya 2 - Full Address (Place, Number and Complement) 1400, Hungria Street, 5th floor 3 - District Jardim América 4 - Zip Code 01455-000 5 - City São Paulo 6 - State SP 7 - DDD (long distance) 011 8 - Telephone 2322-5052 9 - Telephone 2322-5052 10 - Telephone 2322-5052 11 - Telex 12 - DDD (long distance) 011 2322-5747 14 - Fax 2322-5747 15 – Fax 2322-5747 16 - E-MAIL acoes@brasilfoods.com 01.04 - REFERENCE / AUDITOR CURRENT Fiscal year CURRENT QUARTER PREVIOUS QUARTER 1 - BEGIN 2 - END 3-QUARTER 4 - BEGIN 5 - END 6 - qUARTER 7 - BEGIN 8 - END 01/01/2010 12/31/2010 1 01/01/2010 03/31/2010 4 10/01/2009 12/31/2009 9 - Auditing Company KPMG Auditores Independentes 10 - CVM Code 00418-9 11 - Technical in Charge Danilo Siman Simões 12 - Technical in Charge Taxpayers’ Register 524.053.116-15 1 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 01.05 - CURRENT COMPOSITION OF CAPITAL Number of Shares (Units) 1 – CURRENT QUARTER 03/31/2010 2 – PREVIOUS QUARTER 12/31/2009 3 – SAME QUARTER PREVIOUS YEAR 03/31/2009 Paid-Up Capital 1 – COMMON 872,473,246 436,236,623 413,916,206 2 - PREFERRED 0 0 0 3 – TOTAL 872,473,246 436,236,623 413,916,206 In Treasury 4 - COMMON 2,368,180 1,226,090 860,970 5 - PREFERRED 0 0 0 6 – TOTAL 2,368,180 1,226,090 860,970 01.06 – COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Others 2 – SITUATION Operational 3 - NATURE OF SHARE CONTROL National Private 4 - CODE OF ACTIVITY 1220 – Food 5 - MAIN ACTIVITY Holding Operational 6 - CONSOLIDATED TYPE Total 7 – TYPE OF AUDITOR’S REPORT No exception 01.07- COMPANIES NOT INCLUDED IN CONSOLIDATED FINANCIAL STATEMENTS 1 - Item 2 - General Taxpayers’ Register 3 - Name 01.08 – DECLARED AND/OR PAID DIVIDENDS DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL DATE 4 - DIVIDENDS 5- BEGINNING OF PAYMENT 6- TYPE OF SHARE 7- MOUNT PER HARE 01 Board Meeting 12/17/2009 Interests on shareholders' equity 02/26/2010 Common 0.2299852300 2 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 01.09 – PAID-UP CAPITAL AND CHANGES IN THE CURRENT PERIOD 1 – ITEM 2 – DATE OF CHANGE 3 – CAPITAL STOCK (thousand Reais) 4 – AMOUNT (thousand Reais) 5– SOURCE OF CHANGE 7 – QUANTITY OF ISSUED SHARES (Units) 8 – PRICE OF SHARE IN THE ISSUANCE (Reais) 01.10 – INVESTOR RELATIONS DIRECTOR 1 – DATE 05/11/2011 2 – SIGNATURE 3 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 02.01- BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - Code 2 - Description 3- 03/31/2010 4- 12/31/2009 1 Total assets 19,079,693 18,901,403 1.01 Current assets 5,172,254 4,165,558 1.01.01 Cash, banks and investments 2,110,242 843,329 1.01.01.01 Cash and cash equivalents 165,572 223,434 1.01.01.02 Short-term investments 1,944,670 619,895 1.01.02 Credits 1,160,789 1,498,203 1.01.02.01 Trade accounts receivable 1,125,624 1,464,736 1.01.02.02 Other credits 35,165 33,467 1.01.03 Inventories 911,329 919,798 1.01.04 Others 989,894 904,228 1.01.04.01 Dividends and Interest on shareholders’ equity 54,821 36,651 1.01.04.02 Recoverable taxes 329,705 256,994 1.01.04.03 Biological assets 387,306 401,804 1.01.04.04 Other rights 128,547 140,455 1.01.04.05 Prepaid expenses 52,665 41,574 1.01.04.06 Other financial assets 23,459 24,747 1.01.04.07 Assets held for sale 13,391 2,003 1.02 Noncurrent assets 13,907,439 14,735,845 1.02.01 Noncurrent assets 1,316,969 1,205,744 1.02.01.01 Other credits 99,230 103,107 1.02.01.01.01 Trade accounts receivable 15,488 10,487 1.02.01.01.02 Notes receivable 83,742 92,620 1.02.01.02 Credits with associates 0 0 1.02.01.02.01 With affiliates 0 0 1.02.01.02.02 With subsidiaries 0 0 1.02.01.02.03 With other associates 0 0 1.02.01.03 Others 1,217,739 1,102,637 1.02.01.03.01 Long-term cash investments 0 0 1.02.01.03.02 Recoverable taxes 460,616 431,118 1.02.01.03.03 Deferred taxes 496,174 427,919 1.02.01.03.04 Judicial deposits 64,954 61,321 1.02.01.03.05 Biological assets 155,600 153,454 1.02.01.03.06 Other receivables 39,765 28,059 1.02.01.03.07 Prepaid expenses 630 766 1.02.02 Permanent assets 12,590,470 13,530,101 1.02.02.01 Investments 8,093,289 9,106,983 1.02.02.01.01 Equity in affiliates 0 20,577 1.02.02.01.02 Equity in affiliates – goodwill 0 0 1.02.02.01.03 Equity in subsidiaries 4,378,999 5,356,237 1.02.02.01.04 Equity in subsidiaries – goodwill 3,713,456 3,729,335 1.02.02.01.05 Other Investments 834 834 1.02.02.02 Fixed assets 2,960,716 2,891,185 4 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 1 - Code 2 - Description 3- 03/31/2010 4- 12/31/2009 1.02.02.03 Intangible 1,536,465 1,531,933 1.02.02.04 Deferred 0 0 5 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 02.02- BALANCE SHEET - LIABILITIES (in thousands of Brazilian Reais) 1 - Code 2 - Description 3- 03/31/2010 4- 12/31/2009 2 Total liabilities 19,079,693 18,901,403 2.01 Current liabilities 3,374,401 3,009,300 2.01.01 Short term debt 893,258 1,022,191 2.01.02 Debentures 2,089 2,089 2.01.03 Trade accounts payable 952,817 976,430 2.01.04 Taxes, charges and contribution 90,435 90,424 2.01.04.01 Tax obligations 56,046 55,679 2.01.04.02 Social contributions 34,389 34,745 2.01.05 Dividends payable 12 14 2.01.06 Provisions 144,559 104,877 2.01.06.01 Provisions for vacations & 13 th salary 121,881 104,877 2.01.06.02 Participation of employees in the results 22,678 0 2.01.07 Debts with associates 2,219 4,794 2.01.08 Others 1,289,012 808,481 2.01.08.01 Payroll 38,369 37,539 2.01.08.02 Interest on shareholders' equity 408 91,789 2.01.08.03 Management/employees’ profit Sharing 0 25,931 2.01.08.04 Advance from related parties 1,042,772 392,470 2.01.08.05 Other obligations 59,005 115,502 2.01.08.06 Other financial liabilities 90,177 86,969 2.01.08.07 Provision for tax, civil and labor risks 58,281 58,281 2.02 Non current liabilities 2,664,209 2,901,165 2.02.01 Long-term liabilities 2,664,209 2,901,165 2.02.01.01 Long term debt 1,749,521 1,964,978 2.02.01.02 Debentures 0 0 2.02.01.03 Provisions 109,982 105,690 2.02.01.03.01 Provision for tax, civil and labor risks 109,982 105,690 2.02.01.04 Debts with associates 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 804,706 830,497 2.02.01.06.01 Taxes and social obligation 8,692 5,450 2.02.01.06.02 Deferred Taxes 167,776 131,237 2.02.01.06.03 Advance from related parties 471,075 557,184 2.02.01.06.04 Employees benefit plan 110,766 105,962 2.02.01.06.05 Others 46,397 30,664 2.03 Deferred Income 0 0 2.04 Participation of non-controlling shareholders 0 0 2.05 Shareholders’ equity 13,041,083 12,990,938 2.05.01 Paid-in capital 12,460,953 12,461,756 2.05.02 Capital reserves 62,767 62,767 2.05.03 Revaluation reserves 0 0 2.05.03.01 Owned assets 0 0 2.05.03.02 Subsidiaries/ affiliates 0 0 6 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 02.02- BALANCE SHEET - LIABILITIES (in thousands of Brazilian Reais) 1 - Code 2 - Description 3- 03/31/2010 4- 12/31/2009 2.05.04 Profit reserves 701,514 700,101 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 2.05.04.03 For contigencies 0 0 2.05.04.04 Profits realizable 0 0 2.05.04.05 Retained earnings 0 0 2.05.04.06 Special for non-distributed dividends 0 0 2.05.04.07 Other profit reserves 630,505 629,092 2.05.04.07.01 Expansion reserves 496,423 496,423 2.05.04.07.02 Increase capital reserves 160,256 160,256 2.05.04.07.03 Treasury shares (26,174) (27,587) 2.05.05 Equity valuation adjustments (40,664) (47,555) 2.05.05.01 Securities adjustments 0 0 2.05.05.02 Retained adjustments of conversion 0 0 2.05.05.03 Business combination adjustments (40,664) (47,555) 2.05.06 Accumulated earnings/ losses (143,487) (186,131) 2.05.07 Advance for future capital increase 0 0 7 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 3.01 Gross Sales 2,807,525 2,807,525 1,553,647 1,553,647 3.01.01 Domestic market 1,908,669 1,908,669 1,027,665 1,027,665 3.01.02 Exports 898,856 898,856 525,982 525,982 3.02 Sales Deductions (363,869) (363,869) (194,471) (194,471) 3.03 Net Sales 2,443,656 2,443,656 1,359,176 1,359,176 3.04 Cost of Sales (2,066,517) (2,066,517) (1,153,199) (1,153,199) 3.05 Gross Profit 377,139 377,139 205,977 205,977 3.06 Operating Income/Expenses (350,046) (386,046) (441,003) (441,003) 3.06.01 Selling Expenses (305,001) (305,001) (128,411) (128,411) 3.06.02 General And Administrative (38,980) (38,980) (23,113) (23,113) 3.06.02.01 Administrative (35,702) (35,702) (20,728) (20,728) 3.06.02.02 Management Compensation (3,278) (3,278) (2,385) (2,385) 3.06.03 Financial (103,507) (103,507) (4,422) (4,422) 3.06.03.01 Financial Income 214,970 214,970 144,622 144,622 3.06.03.02 Financial Expenses (318,477) (318,477) (149,044) (149,044) 3.06.04 Other Operating Income 4,707 4,707 81,344 81,344 3.06.05 Other Operating Expenses (47,869) (47,869) (107,006) (107,006) 3.06.06 Equity Pick-up 140,604 104,604 (259,395) (259,395) 3.07 Operating Income 27,093 27,093 (235,026) (235,026) 3.08 Non-operating Income 0 0 0 0 3.08.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Income Before Tax And Profit Sharing 27,093 27,093 (235,026) (235,026) 3.10 Provision for Income Tax And Social Contribution 0 0 (809) (809) 3.11 Deferred Income Tax 34,026 34,026 14,030 14,030 3.12 Statutory Participations / Contributions 0 0 0 0 8 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contribution 0 0 0 0 3.13 Reversion Of Interest Over Company Capital 0 0 0 0 3.14 Participation of non-controlling shareholders 3.15 Net Income In Fiscal Year 61,119 61,119 (221,805) (221,805) Number of Shares (Ex-treasury) 870,105,066 870,105,066 413,055,236 413,055,236 Earnings Per Share R$ 0.07024 0.07024 Loss per share R$ (0.53699) (0.53699) 9 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 4.01 Net cash provided by (used in) operating activities 1,191,004 1,191,004 41,117 41,117 4.01.01 Net Income for the year 61,119 61,119 (221,805) (221,805) 4.01.02 Changes in operating assets and liabilities 1,128,822 1,128,822 (93,083) (93,083) 4.01.02.01 Trade accounts receivable 392,736 392,736 424,003 424,003 4.01.02.02 Inventories 54,795 54,795 42,313 42,313 4.01.02.03 Trade accounts payable (88,046) (88,046) (102,870) (102,870) 4.01.02.04 Contingencies (13,572) (13,572) (2,874) (2,874) 4.01.02.05 Payroll and related charges payable 585,408 585,408 (228,706) (228,706) 4.01.02.06 Marketable securities held for trading (518,482) (518,482) (307,379) (307,379) 4.01.02.07 Redemption of Marketable securities held for trading 768,545 768,545 99,522 99,522 4.01.02.08 Other financial assets and liabilities 4,496 4,496 15,536 15,536 4.01.02.09 Interest payment (57,058) (57,058) (32,628) (32,628) 4.01.03 Others 1,063 1,063 356,005 356,005 4.01.03.01 Minority shareholders 0 0 0 0 4.01.03.02 Depreciation, amortization and depletion 79,889 79,889 50,445 50,445 4.01.03.03 Amortization of goodwill 0 0 0 0 4.01.03.04 Gain on permanent asset disposals 13,711 13,711 64,385 64,385 4.01.03.05 Deferred income tax (34,025) (34,025) (17,480) (17,480) 4.01.03.06 Provision/reversal for contingencies 20,910 20,910 7,376 7,376 4.01.03.07 Other provisions (15,746) (15,746) 56,928 56,928 4.01.03.08 Exchange variations and interest 76,928 76,928 (65,044) (65,044) 4.01.03.09 Law 11.638/07 effects 0 0 0 0 4.01.03.10 Equity pick-Up (140,604) (140,604) 259,395 259,395 10 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 04.01 - STATEMENT OF CASH FLOWS (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 4.02 Net cash (used in) provided by investing activities (99,275) (99,275) (23,116) (23,116) 4.02.01 Cash investments 0 0 (109) (109) 4.02.02 Redemption of cash investments 0 0 0 0 4.02.03 Additions to property, plant and equipment (63,556) (63,556) (76,956) (76,956) 4.02.04 Acquisitions/formation period of breeding stock 0 0 0 0 4.02.05 Disposal of fixed assets 2,272 2,272 586 586 4.02.06 Business acquisition, net 0 0 0 0 4.02.07 Other Investments, net 0 0 0 0 4.02.08 Business Acquisition Additional Costs 0 0 0 0 4.02.09 Advance for future capital increase 0 0 0 0 4.02.10 Interest on shareholders’ equity received 0 0 0 0 4.02.11 Goodwill on acquisition of companies 0 0 0 0 4.02.12 Cash of incorporated company 1,960 1,960 75,224 75,224 4.02.13 Additions to biological assets (39,521) (39,521) (21,861) (21,861) 4.02.14 Additions to intangible assets (430) (430) 0 0 4.03 Net cash (used in) provided by financing activities (1,151,960) (1,151,960) 74,823 74,823 4.03.01 Debt issuance 177,188 177,188 376,635 376,635 4.03.02 Repayment of debt (principal and interest) (569,345) (569,345) (277,074) (277,074) 4.03.03 Capital increase 0 0 0 0 4.03.04 Dividends and interest on shareholders’ equity paid (100,000) (100,000) (24,783) (24,783) 4.03.05 Capital distribution to minority shareholders (803) (803) 0 0 4.03.06 Advance for future capital increase (659,000) (659,000) 45 45 4.04 Exchange variation on cash and cash equivalents 2,369 2,369 (303) (303) 4.05 Net (decrease) increase in cash (57,862) (57,862) 92,521 92,521 4.05.01 At the beginning of the year 223,434 223,434 29,588 29,588 4.05.02 At the end of the year 165,572 165,572 122,109 122,109 11 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 05.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 01/01/2/31/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total 5.01 Initial Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.02 Adjustments in past fiscal years 0 0 0 0 0 0 0 5.03 Adjustments Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.04 Profit/Loss In Fiscal Year 0 0 0 0 61,119 0 61,119 5.05 Allocation of income 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest over company capital 0 0 0 0 0 0 0 5.05.03 Others destinations 0 0 0 0 0 0 0 5.06 Realization of earnings reserve 0 0 0 0 0 0 0 5.07 Equity Valuation Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.07.01 Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Retained Adjustments of Conversion 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.08 Increase (Decrease) in Capital Stock (803) 0 0 0 0 0 (803) 5.08.01 Increase in Capital Stock 0 0 0 0 0 0 0 5.08.02 Costs of Shares issuance (803) 0 0 0 0 0 (803) 5.09 Capital Reserve Constituition /Realization 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 1,413 0 0 1,413 5.11 Other Transactions of Capital 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Final Balance 12,460,953 62,767 0 701,514 (143,487) (40,664) 13,041,083 12 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 05.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY FOR THE PERIOD FROM 01/01/2/31/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total 5.01 Initial Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.02 Adjustments in past fiscal years 0 0 0 0 0 0 0 5.03 Adjustments Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.04 Profit/Loss In Fiscal Year 0 0 0 0 61,119 0 61,119 5.05 Allocation of income 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest over company capital 0 0 0 0 0 0 0 5.05.03 Others destinations 0 0 0 0 0 0 0 5.06 Realization of earnings reserve 0 0 0 0 0 0 0 5.07 Equity Valuation Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.07.01 Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Retained Adjustments of Conversion 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.08 Increase (Decrease) in Capital Stock (803) 0 0 0 0 0 (803) 5.08.01 Increase in Capital Stock 0 0 0 0 0 0 0 5.08.02 Costs of Shares issuance (803) 0 0 0 0 0 (803) 5.09 Capital Reserve Constituition /Realization 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 1,413 0 0 1,413 5.11 Other Transactions of Capital 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Final Balance 12,460,953 62,767 0 701,514 (143,487) (40,664) 13,041,083 13 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 08.01- BALANCE SHEET – ASSETS – CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3- 03/31/2010 4- 12/31/2009 1 Total assets 27,513,729 28,383,627 1.01 Current assets 9,873,174 10,677,939 1.01.01 Cash, banks and investments 3,367,405 4,243,769 1.01.01.01 Cash and cash equivalents 1,274,761 1,898,240 1.01.01.02 Short-term investments 2,092,644 2,345,529 1.01.02 Credits 2,299,817 2,173,918 1.01.02.01 Trade accounts receivable 2,265,062 2,140,701 1.01.02.02 Other credits 34,755 33,217 1.01.03 Inventories 2,225,550 2,255,497 1.01.04 Others 1,980,402 2,004,755 1.01.04.01 Dividends and Interest on shareholders’ equity 0 0 1.01.04.02 Recoverable taxes 745,695 745,591 1.01.04.03 Biological assets 851,001 865,527 1.01.04.04 Other rights 189,274 266,396 1.01.04.05 Prepaid expenses 111,607 51,764 1.01.04.06 Other financial assets 24,435 27,586 1.01.04.07 Assets held for sale 58,390 47,891 1.02 Noncurrent assets 17,640,555 17,705,688 1.02.01 Noncurrent assets 4,529,922 4,537,839 1.02.01.01 Other credits 99,230 105,428 1.02.01.01.01 Trade accounts receivable 15,488 12,808 1.02.01.01.02 Notes receivable 83,742 92,620 1.02.01.02 Credits with associates 0 0 1.02.01.02.01 With affiliates 0 0 1.02.01.02.02 With subsidiaries 0 0 1.02.01.02.03 With other associates 0 0 1.02.01.03 Others 4,430,692 4,432,411 1.02.01.03.01 Long-term cash investments 611,356 676,681 1.02.01.03.02 Recoverable taxes 636,015 653,074 1.02.01.03.03 Deferred taxes 2,477,766 2,426,412 1.02.01.03.04 Judicial deposits 143,755 135,885 1.02.01.03.05 Biological assets 384,652 391,192 1.02.01.03.06 Other receivables 176,338 148,213 1.02.01.03.07 Prepaid expenses 810 954 1.02.02 Permanent assets 13,110,633 13,167,849 1.02.02.01 Investments 19,082 17,200 1.02.02.01.01 Equity in affiliates 0 0 1.02.02.01.02 Equity in subsidiaries 18,044 16,138 1.02.02.01.03 Other Investments 1,038 1,062 1.02.02.01.06 Equity in subsidiaries – goodwill 0 0 1.02.02.02 Fixed assets 8,837,492 8,874,186 1.02.02.03 Intangible 4,254,059 4,276,463 1.02.02.04 Deferred 0 0 14 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 08.02- BALANCE SHEET – LIABILITIES – CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3- 03/31/2010 4- 12/31/2009 2 Total liabilities 27,513,729 28,383,627 2.01 Current liabilities 5,112,583 6,359,230 2.01.01 Short term debt 2,315,276 3,200,562 2.01.02 Debentures 2,089 2,089 2.01.03 Trade accounts payable 1,776,996 1,905,368 2.01.04 Taxes, charges and contribution 219,600 259,060 2.01.04.01 Tax obligations 150,851 183,635 2.01.04.02 Social contributions 68,749 75,425 2.01.05 Dividends payable 12 839 2.01.06 Provisions 275,540 300,325 2.01.06.01 Provisions for vacations & 13th salary 252,389 224,880 2.01.06.02 Participation of employees in the results 23,151 75,445 2.01.07 Debts with associates 0 0 2.01.08 Others 523,070 690,987 2.01.08.01 Payroll 40,158 40,829 2.01.08.02 Interest on shareholders' equity 1,234 91,790 2.01.08.03 Management/employees’ profit Sharing 0 0 2.01.08.04 Advance from related parties 0 0 2.01.08.05 Other obligations 300,152 379,931 2.01.08.06 Other financial liabilities 90,177 87,088 2.01.08.07 Provision for tax, civil and labor risks 91,349 91,349 2.02 Non current liabilities 9,355,860 9,028,738 2.02.01 Long-term liabilities 9,355,860 9,028,738 2.02.01.01 Long term debt 6,123,014 5,853,459 2.02.01.02 Debentures 0 0 2.02.01.03 Provisions 955,213 940,259 2.02.01.03.01 Provision for tax, civil and labor risks 955,213 940,259 2.02.01.04 Debts with associates 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 2,277,633 2,235,020 2.02.01.06.01 Taxes and social obligation 8,692 5,951 2.02.01.06.02 Deferred Taxes 1,489,329 1,456,425 2.02.01.06.03 Advance from related parties 0 0 2.02.01.06.04 Employees benefit plan 256,518 249,728 2.02.01.06.05 Others 523,094 522,916 2.03 Deferred Income 0 0 2.04 Participation of non-controlling shareholders 4,203 4,721 2.05 Shareholders’ equity 13,041,083 12,990,938 2.05.01 Paid-in capital 12,460,953 12,461,756 2.05.02 Capital reserves 62,767 62,767 2.05.03 Revaluation reserves 0 0 2.05.03.01 Owned assets 0 0 15 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 08.02- BALANCE SHEET – LIABILITIES – CONSOLIDATED (in thousands of Brazilian Reais) 1 - Code 2 - Description 3- 03/31/2010 4- 12/31/2009 2.05.03.02 Subsidiaries/ affiliates 0 0 2.05.04 Profit reserves 701,514 700,101 2.05.04.01 Legal 71,009 71,009 2.05.04.02 Statutory 0 0 2.05.04.03 For contigencies 0 0 2.05.04.04 Profits realizable 0 0 2.05.04.05 Retained earnings 0 0 2.05.04.06 Special for non-distributed dividends 0 0 2.05.04.07 Other profit reserves 630,505 629,092 2.05.04.07.01 Expansion reserves 496,423 496,423 2.05.04.07.02 Increase capital reserves 160,256 160,256 2.05.04.07.03 Treasury shares (26,174) (27,587) 2.05.05 Equity valuation adjustments (40,664) (47,555) 2.05.05.01 Securities adjustments 0 0 2.05.05.02 Retained adjustments of conversion 0 0 2.05.05.03 Business combination adjustments (40,664) (47,555) 2.05.06 Accumulated earnings/ losses (143,487) (186,131) 2.05.07 Advance for future capital increase 0 0 16 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 09.01 - STATEMENT OF INCOME – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 3.01 Gross Sales 5,814,661 5,814,661 2,984,200 2,984,200 3.01.01 Domestic market 3,686,324 3,686,324 1,835,889 1,835,889 3.01.02 Exports 2,128,337 2,128,337 1,148,311 1,148,311 3.02 Sales Deductions (767,290) (767,290) (381,151) (381,151) 3.03 Net Sales 5,047,371 5,047,371 2,603,049 2,603,049 3.04 Cost of Sales (3,922,557) (3,922,557) (2,140,398) (2,140,398) 3.05 Gross Profit 1,124,814 1,124,814 462,651 462,651 3.06 Operating Income/Expenses (1,066,042) (1,066,042) (573,881) (573,881) 3.06.01 Selling Expenses (788,405) (788,405) (407,762) (407,762) 3.06.02 General And Administrative (67,165) (67,165) (40,801) (40,801) 3.06.02.01 Administrative (61,166) (61,166) (35,557) (35,557) 3.06.02.02 Management Compensation (5,999) (5,999) (5,244) (5,244) 3.06.03 Financial (151,828) (151,828) (100,316) (100,316) 3.06.03.01 Financial Income 392,167 392,167 273,137 273,137 3.06.03.02 Financial Expenses (543,995) (543,995) (373,453) (373,453) 3.06.04 Other Operating Income 28,257 28,257 87,919 87,919 3.06.05 Other Operating Expenses (88,808) (88,808) (112,921) (112,921) 3.06.06 Equity Pick-up 1,907 1,907 0 0 3.07 Operating Income 58,772 58,772 (111,230) (111,230) 3.08 Non-operating Income 0 0 0 0 3.08.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Income Before Tax And Profit Sharing 58,772 58,772 (111,230) (111,230) 3.10 Provision for Income Tax And Social Contribution (12,709) (12,709) (8,646) (8,646) 3.11 Deferred Income Tax 14,982 14,982 (101,778) (101,778) 3.12 Statutory Participations / Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contribution 0 0 0 0 3.13 Reversion Of Interest Over Company Capital 0 0 0 0 17 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 09.01 - STATEMENT OF INCOME – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 3.14 Participation of non-controlling shareholders 74 74 (151) (151) 3.16 Net Income In Fiscal Year 61,119 61,119 (221,805) (221,805) Number of Shares (Ex-treasury) 870,105,066 870,105,066 413,055,236 413,055,236 Earnings Per Share R$ 0.07024 0.07024 Loss per share R$ (0.53699) (0.53699) 18 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 10.01 - STATEMENT OF CASH FLOWS – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 4.01 Net cash provided by (used in) operating activities 248,643 248,643 (46,658) (46,658) 4.01.01 Net Income for the year 61,119 61,119 (221,805) (221,805) 4.01.02 Changes in operating assets and liabilities (161,137) (161,137) (169,736) (169,736) 4.01.02.01 Trade accounts receivable (133,093) (133,093) 12,130 12,130 4.01.02.02 Inventories 36,233 36,233 87,649 87,649 4.01.02.03 Trade accounts payable (122,365) (122,365) (60,028) (60,028) 4.01.02.04 Contingencies (13,738) (13,738) (3,138) (3,138) 4.01.02.05 Payroll and related charges payable (107,356) (107,356) (173,491) (173,491) 4.01.02.06 Marketable securities held for trading (573,382) (573,382) (549,041) (549,041) 4.01.02.07 Redemption of Marketable securities held for trading 901,152 901,152 570,250 570,250 4.01.02.08 Marketable securities avaliable for sale (252,331) (252,331) 0 0 4.01.02.09 Redemption of Marketable securities avaliable for sale 304,503 304,503 773 773 4.01.02.10 Other financial assets and liabilities 6,239 6,239 8,632 8,632 4.01.02.11 Interest payment (206,999) (206,999) (63,472) (63,472) 4.01.02.12 Interest on shareholders’ equity received 0 0 0 0 4.01.03 Others 348,661 348,661 344,883 344,883 4.01.03.01 Minority shareholders (74) (74) 151 151 4.01.03.02 Depreciation, amortization and depletion 179,607 179,607 111,328 111,328 4.01.03.03 Amortization of goodwill 0 0 0 0 4.01.03.04 Gain on permanent asset disposals 36,077 36,077 48,649 48,649 4.01.03.05 Deferred income tax (20,071) (20,071) 103,901 103,901 4.01.03.06 Provision/reversal for contingencies 32,176 32,176 698 698 4.01.03.07 Other provisions (12,817) (12,817) 9,132 9,132 4.01.03.08 Exchange variations and interest 135,670 135,670 71,024 71,024 4.01.03.09 Law 11.638/07 effects 0 0 0 0 4.01.03.10 Equity pick-Up (1,907) (1,907) 0 0 19 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 10.01 - STATEMENT OF CASH FLOWS – CONSOLIDATED (in thousands of Brazilian Reais) 1-Code 2-Description 01/01/2010 to 03/31/2010 01/01/2010 to 03/31/2010 01/01/2009 to 03/31/2009 01/01/2009 to 03/31/2009 4.02 Net cash (used in) provided by investing activities (163,886) (163,886) (149,457) (149,457) 4.02.01 Cash investments 0 0 (109) (109) 4.02.02 Redemption of cash investments 2,068 2,068 0 0 4.02.03 Additions to property, plant and equipment (84,917) (84,917) (120,523) (120,523) 4.02.04 Acquisitions/formation period of breeding stock 0 0 0 0 4.02.05 Disposal of fixed assets 2,350 2,350 17,418 17,418 4.02.06 Business acquisition, net 0 0 0 0 4.02.07 Other Investments, net 0 0 0 0 4.02.08 Business Acquisition Additional Costs 0 0 0 0 4.02.09 Advance for future capital increase 0 0 0 0 4.02.10 Interest on shareholders’ equity received 0 0 0 0 4.02.11 Goodwill on acquisition of companies 0 0 0 0 4.02.12 Cash of incorporated company 0 0 0 0 4.02.13 Additions to biological assets (82,615) (82,615) (46,243) (46,243) 4.02.14 Additions to intangible assets (772) (772) 0 0 4.03 Net cash (used in) provided by financing activities (695,076) (695,076) 36,444 36,444 4.03.01 Debt issuance 1,768,315 1,768,315 493,942 493,942 4.03.02 Repayment of debt (principal and interest) (2,362,588) (2,362,588) (432,715) (432,715) 4.03.03 Capital increase 0 0 0 0 4.03.04 Dividends and interest on shareholders’ equity paid (100,000) (100,000) (24,783) (24,783) 4.03.05 Capital distribution to minority shareholders (803) (803) 0 0 4.04 Exchange variation on cash and cash equivalents (13,160) (13,160) (3,375) (3,375) 4.05 Net (decrease) increase in cash (623,479) (623,479) (163,046) (163,046) 4.05.01 At the beginning of the year 1,898,240 1,898,240 1,233,455 1,233,455 4.05.02 At the end of the year 1,274,761 1,274,761 1,070,409 1,070,409 20 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 11.01 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 01/01/2/31/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total 5.01 Initial Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.02 Adjustments in past fiscal years 0 0 0 0 0 0 0 5.03 Adjustments Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.04 Profit/Loss In Fiscal Year 0 0 0 0 61,119 0 61,119 5.05 Allocation of income 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest over company capital 0 0 0 0 0 0 0 5.05.03 Others destinations 0 0 0 0 0 0 0 5.06 Realization of earnings reserve 0 0 0 0 0 0 0 5.07 Equity Valuation Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.07.01 Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Retained Adjustments of Conversion 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.08 Increase (Decrease) in Capital Stock (803) 0 0 0 0 0 (803) 5.08.01 Increase in Capital Stock 0 0 0 0 0 0 0 5.08.02 Costs of Shares issuance (803) 0 0 0 0 0 (803) 5.09 Capital Reserve Constituition /Realization 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 1,413 0 0 1,413 5.11 Other Transactions of Capital 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Final Balance 12,460,953 62,767 0 701,514 (143,487) (40,664) 13,041,083 21 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01.01 - IDENTIFICATION 1 - CVM Code 01629-2 2 - Company Name BRF – BRASIL FOODS S.A. 3 - General Taxpayers’ Register 01.838.723/0001-27 11.02 - STATEMENTS OF CHANGES IN SHAREHOLDERS' EQUITY CONSOLIDATED FOR THE PERIOD FROM 01/01/2/31/2010 (in thousands of Brazilian Reais) 1-Code 2-Description 3- Capital Stock 4- Capital Reserves 5- Revaluation Reserves 6- Profit Reserves 7- Accumulated Earnings/Losses 8- Equity Valuation Adjustments 9- Total 5.01 Initial Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.02 Adjustments in past fiscal years 0 0 0 0 0 0 0 5.03 Adjustments Balance 12,461,756 62,767 0 700,101 (186,131) (47,555) 12,990,938 5.04 Profit/Loss In Fiscal Year 0 0 0 0 61,119 0 61,119 5.05 Allocation of income 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest over company capital 0 0 0 0 0 0 0 5.05.03 Others destinations 0 0 0 0 0 0 0 5.06 Realization of earnings reserve 0 0 0 0 0 0 0 5.07 Equity Valuation Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.07.01 Securities Adjustments 0 0 0 0 0 0 0 5.07.02 Retained Adjustments of Conversion 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 (18,475) 6,891 (11,584) 5.08 Increase (Decrease) in Capital Stock (803) 0 0 0 0 0 (803) 5.08.01 Increase in Capital Stock 0 0 0 0 0 0 0 5.08.02 Costs of Shares issuance (803) 0 0 0 0 0 (803) 5.09 Capital Reserve Constituition /Realization 0 0 0 0 0 0 0 5.10 Treasury shares 0 0 0 1,413 0 0 1,413 5.11 Other Transactions of Capital 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Final Balance 12,460,953 62,767 0 701,514 (143,487) (40,664) 13,041,083 22 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES 1. RESTATEMENT OF THE QUARTERLY INFORMATION, ADOPTION OF THE INTERNATIONAL ACCOUNTING FINANCIAL REPORTING STANDARDS AND MANAGEMENT STATEMENT As from December 31, 2007, the Brazilian agencies responsible for accounting matters started to regulate Brazilian accounting practices in order for them to conform to the international financial reporting standards (“IFRS”), issued by The International Accounting Standards Board (“IASB”). The convergence process occurred in two stages: (1) in 2008, with the issuance of accounting pronouncements CPC 01 to CPC 14, which were applied by the Company to its individual and consolidated financial statements as of December 31, 2008; and (2) in 2009, with the issuance of accounting pronouncements CPC 15 to CPC 41 and 43 (except for CPC 34 – not yet issued), besides ICPCs and OCPCs, all of which were approved and also adopted by Brazilian Exchange Securities Commission (“CVM”). The new accounting practices provided for in technical pronouncements CPC 15 to CPC 41 and 43 were initially adopted by the Company in the fiscal year ended December 31, 2010. The transition date adopted by the Company was January 1, 2009, the date on which the opening balance sheets were prepared in accordance with the new accounting practices. Management acknowledges that the pronouncements issued by CPC and approved by CVM conform to IFRS. As a result of the IFRSs adoption and as required by CVM through the Deliberation No. 603/09, the Company is restating the quarterly information (parent company and consolidated) for the period of three months ended March 31, 2010 previously issued on May 12, 2010, in order to incorporate the accounting deliberations issued by CVM during 2010, as presented below: · CPC 15 – Business Combinations, approved by CVM Deliberation No. 580/09 corresponding to IFRS 3; · CPC 16 (R1) – Inventories, approved by CVM Deliberation No. 575/09 corresponding to IAS 2; · CPC 20 – Borrowing Costs, approved by CVM Deliberation No. 577/09 corresponding to IAS 23; · CPC 21 – Interim Financial Reporting, approved by CVM Deliberation No. 581/09 corresponding to IAS 34 and IFRIC 10; 23 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES · CPC 22 – Segment Reporting, approved by CVM Deliberation No. 582/09 corresponding to IFRS 8; · CPC 23 – Accounting policies, Changes in Accounting Estimates and Errors, approved by CVM Deliberation No. 592/09 corresponding to IAS 8; · CPC 26 – Presentation of Financial Statements, approved by CVM Deliberation No. 595/09 corresponding to IAS 1; · CPC 27 – Property, Plant and Equipment, approved by CVM Deliberation No. 583/09 corresponding to IAS 16; · CPC 29 – Biological Assets and Agricultural Products, approved by CVM Deliberation No. 596/09 corresponding to IAS 41; · CPC 32 – Income Taxes, approved by CVM Deliberation No. 599/09 corresponding to IAS 12 and SIC 21; · CPC 33 – Employee Benefits, approved by CVM Deliberation No. 600/09 corresponding to IAS 19 and IFRIC 14; · CPC 37 (R1) – First-time adoption of International Financial Reporting Standards (IFRS), approved by CVM Deliberation No. 609/09 corresponding to IAS 27; · CPC 41 – Earnings per Share, approved by CVM Deliberation No. 636/10 corresponding to IAS 33; · CPC 43 (R1) - First-time adoption of Technical Pronouncements 15 to 40, approved by CVM Deliberation No. 610/09; · ICPC 09 - Individual, Separate and Consolidated Financial Statements and Application of the Equity Method; · ICPC 10 – Clarifications on CPC 27 and CPC 28; and · ICPC 12 – Changes in Existing Decommissioning, Restoration and Similar Liabilities. Thereby, the consolidated quarterly information, now restated, are in accordance with the accounting practices adopted in Brazil which comprise the CVM accounting rules and the pronouncements and interpretations issued by the Accounting Pronouncements Committee (“CPC”), being totally converted to IFRS. 24 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The Company’s individual quarterly information has been prepared in accordance with the accounting practices adopted in Brazil and for presentation purposes, are identified as (“BR GAAP”). Such quarterly information differ from IFRS in relation to the evaluation of investments in associates and joint ventures, which were measured and recorded based on the equity accounting method rather than at cost or fair value, as is required by IFRSs. The effects of the amendments to the accounting practices in the shareholders’ equity and in the statement of income previously issue, are presented below: Reconciliation of shareholders’ equity BR GAAP BR GAAP and IFRS Parent company Consolidated 12.31.09 12.31.09 Shareholders' equity disclosed according to prior accounting practices 13.164.164 13.134.650 Reversal of deferred assets (a) (133.541) (201.940) Other employees benefits (b) (105.962) (112.243) Transfer freight (c) (6.796) (15.925) Business combination (d) (5.098) 111.620 Effect of income taxes on the above adjustments (e) 83.742 74.776 Effect of IFRSs/CPCs in interest in subsidiaries (f) 23.943 - - Unrealized profit in sales to subsidiaries (g) (2.742) - - Employee participation (h) - - Treasury shares (g) (26.772) - - Shareholders' equity disclosed according to BR GAAP / IFRS 12.990.938 12.990.938 Reconciliation of income (loss) for the period BR GAAP BR GAAP and IFRS Parent company Consolidated 03.31.09 03.31.09 Net income (loss) disclosed according to prior accounting practices (241.138) (225.966) Reversal of deferred assets (a) 3.160 8.460 Other employees benefits (b) (3.686) (3.686) Transfer freight (c) (6.716) 1.531 Business combination (d) - - - Effect of income taxes on the above adjustments (e) 2.462 (2.144) Effect of IFRSs/CPCs in interest in subsidiaries (f) 8.941 - - Unrealized profit in sales to subsidiaries (g) 15.172 - - Employee participation (h) - - Net income (loss) disclosed according to BR GAAP / IFRS (221.805) (221.805) Reconciliation of income (loss) for the period (a) Deferred charges: upon first-time adoption of Law 11,638/07, the Company’s Management elected to maintain the balance of deferred charges until its full realization, subject to analysis of its recovery pursuant to CVM Deliberation No. 527/07, subsequently amended by CVM Deliberation No. 639/10. In 2010, in order for BR GAAP to conform to IFRS, Management elected to change the accounting policy for deferred charges and wrote off the total balance against the retained earnings account of January 1, 2009, as presented in the table above. In the parent company’s quarterly information statements this accounting practice was voluntarily adopted. 25 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES (b) Other employee benefits: mainly comprised of benefits upon termination, such as medical plan, F.G.T.S. penalty, termination compensation and supplementary retirement plan, being mandatory the recognition of actuarial gains and losses directly in the specific account in the shareholders’ equity and prior service cost recognized directly in the statement of income. (c) Transfer freight: transfer freight expenditures, previously recorded as prepaid expenses, have been reclassified to inventories. The costs related to storage and distribution centers have been reclassified to the statement of income within selling expenses aiming to standardize accounting practices between the entities included in the consolidation in order to meet the requirements of CVM Deliberation No. 608/09. (d) Business combination: according to the previous accounting practice, goodwill represented the difference between the amount paid and the carrying amount attributed to the net assets acquired; however, pursuant to CVM Deliberation No. 580/09, goodwill is the difference calculated between the net fair value of the assets acquired and liabilities assumed, including intangible assets, and, as a consequence, the business combination with Sadia, carried out on July 8, 2009, has been remeasured to comply with the prevailing legislation (note 6). (e) Effect of deferred income tax and social contribution on the adjustments described in items (a) to (d) above. (f) Effect of equity method pick up of adjustments from (a) to (c) above. (g) Effect of unrealized profit and treasury shares in subsidiaries. (h) Effect of IFRS adoption adjustments on the Company´s obligation related to profit sharing. Additionally to the adjustments presented above and in order to attend the new accounting requirements, the Company’s management made some reclassification in the balance sheet and in the statement of income as presented below: Judicial deposits previously presented within the balance of provision for tax, civil and labor risks were reclassified to the non-current assets; The balance related to live animals for slaughtering previously classified as inventories was reclassified to the biological assets group in the current assets; 26 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The balance related to breeding animals previously classified in the property, plant and equipment group was reclassified to the biological assets group in the non-current assets; The balance related to derivatives transactions previously classified as loans and financing was reclassified to the other financial assets or liabilities; The assets available for sale previously classified in other assets group were reclassified to assets held for sale group; The non-controlling interest previously classified in a stand-alone group between liabilities and the shareholders’ equity was reclassified to the shareholders’ equity group; and For the periods and fiscal years presented for comparison purposes, the transaction related to assigned receivables in the domestic market made by the wholly-owned subsidiary Sadia, was reclassified from accounts receivable in current assets to loans and financing in current liabilities. As a result of the convergence process, the Company, as of the transition date, applied certain voluntary exemptions provided for in the standards issued by CVM, as follows: Business combinations: the Company applied the exemption referring to business combinations, electing not to restate the business combinations carried out before the transition date. Goodwill calculated prior to the transition date was maintained and is subject to annual impairment testing. Use of deemed cost for property, plant and equipment: the Company elected not to measure property, plant and equipment at fair value as deemed cost taking into consideration that: (i) the cost method, net of a provision for losses, is the best method to value the Company’s PP&E; (ii) the Company’s PP&E is divided into well-defined classes of assets related to its operating activities; (iii) in 2009, the Company reviewed the estimated useful lives of its PP&E; and (iv) the Company has efficient controls over PP&E items that enable the identification of losses and changes in estimated useful lives. Actuarial gains and losses: the Company’s management recognized the actuarial gains and losses immediately through other comprehensive income, with immediate effect in the shareholders equity in the retained earnings. If an asset is determined in the end of the fiscal year and if this asset is above the asset ceiling, it will be recorded in shareholders equity through other comprehensive income at the transition date no asset was recognized by the Company. 27 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES The mandatory exemptions provided for in CVM standards were in accordance with the accounting practices previously adopted by the Company, and, therefore, had no impact on the consolidated and individual quarterly information. The Company’s individual and consolidated quarterly information, are expressed in thousands of Brazilian Reais, as well as, the amount of other currencies disclosed in the quarterly information, when applicable, were expressed in thousands. The amounts included in statements of income are accumulated in three months. The preparation of the Company’s quarterly information requires Management to make judgments, use estimates and adopt assumptions that affect the reported amounts of revenues, expenses, assets and liabilities, as well as the disclosures of contingent liabilities, as of the reporting date as disclosed in note 3.30. However, the uncertainty inherent to these judgments, assumptions and estimates could lead to results requiring a material adjustment to carrying amount of the affected asset or liability in future periods. The settlement of the transactions involving these estimates can result in amounts that significantly differ from those recorded in the quarterly information due to the lack of precision inherent to the estimation process. The Company reviews its judgments, estimates and assumptions on a quarterly basis. The parent company and consolidated quarterly information were prepared based on the historical cost except for the following material items recognized in the balance sheet: · derivative financial instruments measured at fair value; · derivative financial instruments measured at fair value through the statement of income ; · financial assets available for sale measured at fair value; and 28 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES · assets and liabilities of acquired companies from January 1, 2009 recorded initially at fair value. Additionally, in order to fully comply with the requirements of Deliberation CVM No. 603/09, the quarterly information comprising the balance sheet position as of the transition date which was January 1, 2009, is present below. 29 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BRF - BRASIL FOODS S.A. BALANCE SHEETS March 31, 2010 and December 31, 2009 and January 1, 2009 (Amounts expressed in thousands of Brazilian reais) Parent company Consolidated Assets Note 12.31.09 01.01.09 12.31.09 01.01.09 Current assets Cash and cash equivalents 7 223.434 29.588 1.898.240 1.233.455 Marketable securities 8 619.895 42.118 2.345.529 742.549 Trade accounts receivable, net 9 1.464.736 308.294 2.140.701 1.378.046 Interest on shareholders' equity receivable 36.651 5 - - - Inventories 10 919.798 205.804 2.255.497 1.285.371 Biological assets 11 401.804 80.756 865.527 427.374 Recoverable taxes 13 256.994 337.231 745.591 576.337 Assets held for sale 12 2.003 2.241 47.891 5.770 Other financial assets 21 24.747 10.405 27.586 79.211 Other current assets 215.496 50.048 351.377 189.241 Total current assets 4.165.558 1.066.490 10.677.939 5.917.354 Non-current assets Marketable securities 8 - - 155 676.681 155 Trade accounts receivable, net 9 10.487 3.329 12.808 11.578 Credit notes 9 92.620 16.157 92.620 54.889 Recoverable taxes 13 431.118 111.021 653.074 147.490 Deferred income tax 14 427.919 253.190 2.426.412 550.834 Judicial deposits 15 61.321 26.293 135.885 56.093 Biological assets 11 153.454 29.850 391.192 158.846 Other current assets 28.825 18.637 149.167 30.540 Investments 16 9.106.983 2.708.645 17.200 1.028 Property, plant and equipment, net 17 2.891.185 601.943 8.874.186 2.747.792 Intangible assets 18 1.531.933 1.464.376 4.276.463 1.557.552 Total non-current assets 14.735.845 5.233.596 17.705.688 5.316.797 Total assets 18.901.403 6.300.086 28.383.627 11.234.151 30 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BRF - BRASIL FOODS S.A. BALANCE SHEETS March 31, 2010 and December 31, 2009 and January 1, 2009 (Amounts expressed in thousands of Brazilian reais) Parent company Consolidated Liabilities Note 12.31.09 01.01.09 12.31.09 01.01.09 Current liabilities Short-term debt 20 1.022.191 723.637 3.200.562 1.574.720 Debentures 20 2.089 - 2.089 4.185 Trade accounts payable 19 976.430 340.535 1.905.368 1,083.385 Payroll and related charges 177.161 32.816 341.134 173.181 Tax payable 55.679 19.578 183.635 66.578 Interest on shareholders' equity 91.803 23.295 92.629 23.327 sharing 25.931 10.358 75.445 17.893 Debts with related companies 28 4.794 58.552 - - - Other financial liabilities 21 86.969 7.410 87.088 146.712 Provision for tax, civil and labor 25 58.281 29.425 91.349 38.927 Other liabilities with related parties 28 392.470 - Other current liabilities 115.502 11.317 379.931 70.090 Total current liabilities 3.009.300 1.256.923 6.359.230 3.198.998 Non-current liabilities Long-term debt 20 1.964.978 879.023 5.853.459 3.719.692 Social and tax payable 5.450 8.121 5.951 20.056 Provision for tax, civil and labor 25 105.690 89.453 940.259 180.215 Deferred income tax 14 131.237 50.507 1.456.425 73.322 Other liabilities with related parties 28 557.184 - Employee benefit plan 24 105.962 84.225 249.728 84.225 Other non-current liabilities 30.664 7.193 522.916 32.306 Total non-current liabilities 2.901.165 1,118,522 9.028.738 4.109.816 Shareholders' equity 26 Capital 12.461.756 3.445.043 12.461.756 3.445.043 Capital reserves 62.767 - 62.767 - Profit reserves 727.688 731.527 727.688 731.527 Accumulated deficit (186.131) (212.985) (186.131) (212.985) Treasury shares (27.587) (815) (27.587) (815) Other comprehensive income (loss) (47.555) (38.129) (47.555) (38.129) Parent company shareholders' equity 12.990.938 3.924.641 12.990.938 3.924.641 Non-controlling interest - - - 4.721 696 Shareholders' equity 12.990.938 3.924.641 12.995.659 3.925.337 Total liabilities and shareholders'equity 18.901.403 6.300.086 28.383.627 11.234.151 31 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BRF - BRASIL FOODS S.A. STATEMENTS OF INCOME Three month period ended March 31, 2010 and March 31, 2009 (Amounts expressed in thousands of Brazilian reais, except earnings per share data) Parent company Consolidated Note 03.31.09 03.31.09 Net sales 29 1.359.176 2.603.049 Cost of sales 34 (1.153.199) (2.140.398) Gross profit 205.977 462.651 Operating income (expenses) Sales 34 (128.411) (407.762) General and administrative 34 (23.113) (40.801) Other operating expenses 32 (25.662) (25.002) Equity interest in income of subsidiaries 16 (259.395) - Operating income (230.604) (10.914) Financial expenses 33 (149.044) (373.453) Financial income 33 144.622 273.137 Income before taxes and participation of non-controlling shareholders' (235.026) (111.230) Income and social contribution tax expense 14 - (809) (8.646) Deferred income and social contribution tax expense (benefit) 14 14.030 (101.778) Net income (loss) (221.805) (221.654) Attributable to: - BRF shareholders (221.805) (221.805) Non-controlling shareholders - - 151 Weighted average shares outstanding at the end of the year (thousands) - basic 413.055.236 413.055.236 Earnings per share - basic 27 (0.54) (0.54) Weighted average shares outstanding at the end of the year (thousands) - diluted 413.055.236 413.055.236 Earnings per share - diluted 27 (0.54) (0.54) 32 FEDERAL PUBLIC DEPARTMENT BRAZILIAN SECURITIES COMMISSION – CVM ITR – Quarterly Information March 31, 2010 CORPORATE LAW COMMERCIAL, INDUSTRIAL COMPANY AND OTHERS 01629-2 – BRF-BRASIL FOODS S.A. 01.838.723/0001-27 06.01 – EXPLANATORY NOTES BRF - BRASIL FOODS S.A. STATEMENTS OF COMPREHENSIVE INCOME (LOSS)
